Citation Nr: 0940584	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-08 821	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from April 1990 to January 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

As originally developed for appeal, the Veteran's claim 
included the issue of a entitlement to an initial disability 
rating in excess of 10 percent for tinnitus.  However, the 
Veteran indicated in an April 2008 written statement that he 
no longer wished to pursue that issue, and it was withdrawn.  
Therefore, consideration is limited to the issue listed on 
the first page of the present decision.  38 C.F.R. § 20.204 
(2009).


FINDING OF FACT

Hearing loss for VA disability purposes is not shown.


CONCLUSION OF LAW

The Veteran does not experience hearing loss as defined by VA 
regulation; the requirements for service connection for 
hearing loss are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Statutes and Regulations for Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including sensorineural hearing loss, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Further, the Court has indicated that the threshold 
for normal hearing is between 0 and 20 decibels, and that 
higher thresholds show some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling 
hearing loss is not demonstrated at separation, a Veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.  


Factual Background and Analysis

The Veteran maintains that his hearing loss is directly 
related to excessive noise exposure during his military 
service as an ammunition specialist.  

There is no controversy in this case as to whether the 
Veteran was exposed to noise trauma in service.  His service 
records confirm that he served as an ammunitions specialist, 
therefore his account of his exposure is credible and 
entirely consistent with the circumstances of his service.  
See also DD Form - 214.

The Veteran's service treatment records (STRs) include 
multiple in-service hearing conservation data sheets and 
reports of audiometric examinations of the Veteran's hearing 
acuity.  A reference audiogram dated in May 1994 revealed 
puretone thresholds in the right ear of 20, 15, 15, 15, 20 
and 20 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 
Hz respectively, and for the left ear at the same frequencies 
were 15, 15, 15, 30, 30 and 30 decibels.  It was noted that 
the Veteran was routinely exposed to hazardous noise.  He was 
also issued hearing protection.  A May 1996 audiogram, 
revealed puretone thresholds in the right ear of 15, 10, 15, 
10, 5, and 25 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 
6,000 Hz and for the left ear at the same frequencies were 
20, 15, 15, 25, 15, and 40 decibels.  Subsequent audiograms 
in June 1996 and November 1996showed no significant threshold 
shifts.  These hearing thresholds do not meet the criteria 
for disability under VA regulations.  

The paucity of evidence of in-service incurrence is not, 
however, the only shortcoming in this claim, as there are no 
medical records immediately subsequent to service which 
contain a diagnosis of hearing loss.  However, in March 2007, 
the Veteran was referred for VA examination for the specific 
purpose of obtaining an opinion as to whether or not any 
current hearing loss could be related to service.  He 
reported that his condition had existed since 1990 as a 
result of his military service.  As an ammunition specialist 
he was exposed to noise from weapons fire, helicopters, 
tanks, and fork lifts without ear protection.  After service 
discharge the Veteran was employed for 7 years as a fork lift 
driver without hearing protection and later as a maintenance 
man for 2 years with hearing protection.  

On audiological evaluation pure tone thresholds for the right 
ear were 15, 15, 25, 25, and 20, decibels at 500, 1000, 2000, 
3,000, and 4000 Hz, respectively, and for the left ear at the 
same frequencies were 15, 20, 25, 30 and 30 decibels.  Speech 
audiometry revealed speech recognition ability of 98 percent 
in the right ear and 96 percent in the left ear.  The 
examiner concluded there was no diagnosis of hearing loss.  
The examination report provides an opinion, consistent with 
the Veteran's medical history and uncontroverted by any other 
medical evidence of record.  

In this case the competent and credible evidence weighs 
against the Veteran's claim.  The Board acknowledges that the 
Veteran was exposed to hazardous noise in service, however 
that fact alone does not establish a basis for the grant of 
service connection for hearing loss.  The evidence of record 
shows that a hearing disability was not present at any time 
during service, at the time of discharge, or within the first 
post-service year.  Thus, service connection for hearing loss 
on a presumptive service connection basis is not warranted.  
See 38 C.F.R. §§ 3.307, 3.309.  The single post-service 
audiometric examination of record also does not show hearing 
loss as defined by VA regulations.  The measurements of the 
Veteran's hearing acuity do not satisfy any of the three 
alternate bases for establishing hearing loss disability 
under 38 C.F.R. § 3.385.  The findings do not show a puretone 
threshold in any critical frequency was 40 decibels or 
greater, that three or more frequencies were 26 decibels or 
greater, or that the speech recognition score was less than 
94 percent.  Therefore the Veteran did not have a hearing 
loss for which service connection could be awarded for VA 
purposes, notwithstanding that he may have had noticeable 
loss of hearing acuity.  

Indeed, there is nothing in the claims file, which would tend 
to establish that the Veteran's claimed hearing loss is 
related to his active military service other than his 
contentions.  The Board accepts his assertions and notes that 
he is competent to attest to factual matters of which he had 
first-hand knowledge, e.g., noise exposure, noticeable 
hearing loss.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  

Here, resolution of issues that involve medical knowledge, 
such as the diagnosis of a disability and the determination 
of medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The fact 
that his hearing acuity may have been less than optimal in 
service does not, by itself, establish a basis for the grant 
of service connection.  The problem in this case is that the 
evidence of record fails to show hearing loss as defined by 
VA regulation.  As a result, the Veteran's opinion, to the 
extent it is to be accorded some probative value, is far 
outweighed by the findings provided by the VA examiner who 
discussed his symptoms, complaints, and manifestations.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a letter dated in April 2007, the RO informed the Veteran 
of its duty to assist him in substantiating his claim under 
the VCAA, and the effect of this duty upon his claim.  The 
letter also informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant in-service 
and post-service treatment reports are of record and the RO 
obtained VA examination in 2007.  All obtainable evidence 
identified by the Veteran relative to the claim has been 
obtained and associated with the claims file, and he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Entitlement to service connection for hearing loss is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


